EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyler J. Boschert on 7/11/2022. The application has been amended as follows: 
Claims 18-30: Cancel.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The invention is directed to a method of growing fungal mycelium comprising: placing a plurality of containers in a closed incubation chamber (each container defining a cavity containing medium and a fungus); maintaining the closed incubation chamber with controlled environmental conditions sufficient to produce a fungal mycelial biomass consisting essentially of fungal mycelium; directing airflow through the incubation chamber; incubating the medium and fungus in each container; and passing the airflow over the medium and fungus in each container. The  incubation is performed for a period of time sufficient for the fungus to digest the medium and produce the fungal mycelial biomass consisting essentially of fungal mycelium in each container.
Claims were previously rejected over Greetham et al. (US 2015/0033620 A1) in view of McNamara et al. (US 2016/0073589 A1). Greetham et al. teaches a process for making a mycological biopolymer product by providing a rectangular-shaped tool defining a rectangular cavity with an opening into said cavity, packing the cavity with a nutritive substrate and a fungus, and allowing said fungus to grow mycelium at environmental conditions that prevent its full differentiation into a mushroom (i.e., a high carbon dioxide content of 5-7% and an elevated temperature of 85[Symbol font/0xB0]F-95[Symbol font/0xB0]F). Greetham et al. differs from the claimed invention in that the disclosed method does not involve growing fungal mycelium in a plurality of containers, placing the containers in a closed incubation chamber, directing airflow though the incubation chamber, and passing the airflow over the medium and fungus in each container. 
McNamara et al. provides a method for high-yield fungi production using a system comprising a growing system housed within a modular container, wherein the growing system has a plurality of racks configured to hold at least one growing container, a climate control system, and a ventilation system configured to provide airflow in at least one growing container. But upon reconsideration of said prior art, it has been determined that it would not be obvious to combine the teachings of McNamara et al. with Greetham et al. since McNamara et al.’s growing containers are open to a common atmospheric environment in which the air is homogenous while the latter requires a controlled local environment conducive to directional growth. Using McNamara's system would disturb the carbon dioxide gradient and consequently would inhibit growth of fungal mycelium along said gradient such that an entirely mycelium biopolymer is produced. The other cited references do not cure the deficiencies of Greetham et al. and McNamara et al.. Hence, the rejections of record have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1, 3-7, 10-13, and 15-17 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651